Citation Nr: 0840698	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  02-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L5-S1, claimed as low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The veteran initially filed a claim of entitlement to service 
connection for a back disability in August 1978. The RO 
denied the claim and the veteran appealed the RO's denial to 
the Board. In October 1979, the Board denied the claim of 
entitlement to service connection for a back disability. The 
Board's October 1979 decision is final.

In April 2002, the veteran filed the most recent claim to 
reopen the finally decided claim. In June 2002, the RO 
determined that the veteran did not submit new and material 
evidence to reopen the claim of entitlement to service 
connection for a back disability. The veteran filed a timely 
Notice of Disagreement and perfected the appeal currently 
before the Board.  

During the appeal period, in December 2003, the Board 
reopened the finally decided claim of entitlement to service 
connection for a back disability.  The reopened issue was 
remanded for additional development.  The Board remanded the 
reopened issue for further development again in October 2005.   

In April 2003, the veteran presented personal testimony at a 
Board Videoconference hearing before the undersigned Veterans 
Law Judge. A copy of the hearing transcript is of record.

In a December 2006 decision, the Board denied the claim of 
service connection for DDD at L5-S1, claimed as low back 
disorder.  The veteran then appealed the case to the U.S. 
Court of Appeals for Veteran's Claims (CAVC) and an Order 
granting a Unilateral Motion for Remand was issued in May 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis for the May 2008 Unilateral Motion for Remand is 
that a veteran's July 2006 statement together with some 
additional medical correspondence from a chiropractor dated 
in July 2006 were not considered by the Board because such 
items, while in possession of the VA and presumably lost, 
were not contained in the record before the Board at the time 
of its December 2006 decision.  Such evidence has now been 
associated with the file and suggests that additional 
treatment records may be available from a chiropractor, 
Chilton Chiropractic Clinic.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Board additionally notes that the veteran's last VA 
examination was in March 2004, and a more current medical 
examination would materially assist in the development of his 
appeal once the additional evidence is associated with the 
claims file.  The veteran is hereby advised that failure to 
report to the scheduled examination may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  As this case is 
being remanded for another matter, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran prior to readjudicating the claim on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record from the 
Chilton Chiropractic Clinic.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  

The RO should ensure that its letter 
meets the requirements of the VCAA as 
appropriate.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO then should afford the veteran 
a VA orthopedic examination by a 
physician to ascertain the nature and 
likely etiology of his degenerative disc 
disease  at L5-S1, claimed as low back 
disorder.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the veteran's 
current degenerative disc disease at L5-
S1, claimed as low back disorder is at 
least as likely as not due to the 
veteran's military service.  The 
examiner's attention is invited to the 
July 2006 correspondence from the Chilton 
Chiropractic Clinic as well as the March 
2004 VA examination report.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completing the requested 
actions, and any additional development 
deemed warranted, the issue on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion, either legal or factual, as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





